DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/4/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a calcination treatment [ ] at a temperature within a range having an upper value of 1200oC” (claims 1, 8, and 11). In particular, Applicant’s Specification discloses that “[t]he calcination treatment is performed at a temperature range of 500-1200oC” (Spec. paragraph [0020]), which is a narrower range than the claimed “a range having an upper value of 1200oC.” The newly added limitation recites an open-bottom range, such that it encompasses, for example, 0-1200oC or even sub-zero temperatures up to 1200oC.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 5, and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re Claims 1, 8, and 11, Applicant has amended these claims to recite, “a calcination treatment [ ] at a temperature within a range having an upper value of 1200oC,” which is not supported in Applicant’s Specification or claims as originally filed. In particular, Applicant’s Specification discloses that “[t]he calcination treatment is performed at a temperature range of 500-1200oC” (Spec. paragraph [0020]), which is a narrower range than the claimed “a range having an upper value of 1200oC.” The newly added limitation recites an open-bottom range, such that it encompasses, for example, 0-1200oC or even sub-zero temperatures up to 1200oC.
	Claims 2, 5, 7, 9, and 10 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa-Casellas et al., U.S. Patent Application Publication No. 2011/0002870 A1 (hereinafter Costa-Casellas), in view of Masahiro, JP 2002306007A (English-language translation provided on PTO-892 mailed 7/14/2020).
	Re Claim 1, Costa-Casellas teaches a reusable cat litter (functional language that Costa-Casellas is capable of; see paragraphs [0001] and [0012]-[0016]), consisting of 70-90 parts by weight of a shell powder (see Abstract, paragraphs [0018], [0026], see paragraphs [0024] and [0049]) and exposed to a calcination treatment (see paragraphs [0021] and Claims 32-33) at a temperature within a range having an upper value of 1200oC (see id., noting that the ranges taught by Costa-Casellas all have an upper value lower than 1200oC), and 10-30 parts by weight of a non-adhesive powder (alpha-sepiolite and/or aluminium silicate, both known to be non-clumping, i.e., non-adhesive; see paragraphs [0026], [0029], [0037], and Example 8) to be mixed and granulated (see paragraphs [0029]-[0031] and Example 8), wherein the shell powder thereby forms a majority of a total weight of the reusable cat litter (see Abstract, paragraphs [0018], [0026], [0029], and [0037], and claim 33).
	Although Costa-Casellas teaches that 90% of the shell powder has a particle size less than 5 µm, Costa-Casellas does not teach the shell powder having a particle size of 5000 mesh. See Spec. [0015], disclosing that 5000 mesh is 2.6 µm. Costa-Casellas teaches an overlapping range. Costa-Casellas is further silent as to the litter comprising a plant fiber.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the shell power particle size of Costa-Casellas to be 5000 mesh, in order to select an optimum surface area for absorbency and effective mixing of the powders. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
see, e.g., Abstract) comprising a shell powder (see id. and translation at page 2, paragraphs 4-5), teaches that it is well-known in the art to have the litter further comprise plant fiber (sawdust; see id.) in a 1:4 parts by weight of plant fiber to shell powder. See translation at page 2, paragraph 8. Masahiro teaches that the plant fiber comprises sawdust (see id., Abstract, and translation at page 2, paragraphs 4-5), rather than coffee grounds, bamboo powder, rice straw powder, or a combination thereof. It is noted that Masahiro contemplates other ratios of the litter ingredients. See translation at page 2, paragraph 8.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas to have the litter also consist of a plant fiber in a 1:4 parts by weight of plant fiber to shell powder, as taught by Masahiro, in order to use an inexpensive ingredient having excellent antibacterial properties, and which may relax the pet. See Masahiro translation at page 3, paragraphs 3 and 5. Although Costa-Casellas as modified by Masahiro teaches 17.5-22.5 parts by weight of the plant fiber, an overlapping range of the claimed 0.1-20 parts by weight, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the plant fiber to be 0.1-20 parts by weight, in order to achieve an optimum balance of price, absorbency, softness, etc. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Furthermore, although Costa-Casellas as modified by Masahiro teaches fine sawdust, i.e., wood flour, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant fiber to instead be selected see, e.g., Kuras et al., U.S. Patent Application Publication No. 2012/0318205 A1, at paragraph [0090]; Anttila et al., U.S. Patent Application Publication No. 2006/0201438 A1, at paragraphs [0004] and [0012]), in order to use a readily-available material as desired. Applicant’s Specification discloses wood flour as an alternative to the recited Markush group (see previously-pending claim 6 and Spec. paragraphs [0009], [0014], and [0021], disclosing wood flour), and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Re Claim 2, Costa-Casellas as modified by Masahiro teaches that the non-adhesive powder includes at least one powder selected from the group consisting of polymer powder, metal powder (Costa-Casellas alpha-sepiolite is a magnesium powder, and aluminium silicate is an aluminum powder; see Costa-Casellas at paragraph [0023]), and ore powder.
Re Claim 5, Costa-Casellas as modified by Masahiro teaches that the plant fiber has a particle size of 60-100 mesh (see Masahiro translation at page 2, paragraph 8), which overlaps the claimed 80-200 mesh. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the particle size of the plant fiber of Costa-Casellas as modified by Masahiro to be 80-200 mesh, in order to use a desired surface area best for mixing, antibacterial, and relaxing features. See Masahiro translation at page 3, paragraphs 3 and 5.
See id.
	Re Claim 8, Costa-Casellas teaches a method for manufacturing a reusable cat litter (functional language that Costa-Casellas is capable of; see paragraphs [0001] and [0012]-[0016]), comprising:
Pretreating a raw material (“mollusc shells”) by applying a calcination treatment thereto (see paragraphs [0021], Example 1, and Claim 33) at a temperature within a range having an upper value of 1200oC (see id., noting that the ranges taught by Costa-Casellas all have an upper value lower than 1200oC), the pretreated raw material including a shell powder (see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33); and
Mixing and granulating (see paragraphs [0029]-[0030] and Example 1, noting that a high shearing force kneader would mix and granulates the powder) 70-90 parts by weight of the shell powder (see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33) and 10-30 parts by weight of a non-adhesive powder (alpha-sepiolite, known to be non-clumping, i.e., non-adhesive; see paragraphs [0026] and [0029]), wherein 90% of the shell powder has a particle size less than 5 µm (see paragraphs [0024] and [0049]);
The shell powder thereby forming a majority of a total weight of the reusable cat litter. See Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33.
See Spec. [0015], disclosing that 5000 mesh corresponds to 2.6 µm. Costa-Casellas teaches an overlapping range. Costa-Casellas further does not teach the step of adding 0.1-20 parts by weight of a plant fiber as claimed.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the shell power particle size of Costa-Casellas to be 5000 mesh, in order to select an optimum surface area for absorbency and effective mixing of the powders. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Masahiro, similarly directed to a method for manufacturing a reusable cat litter (see, e.g., Abstract) comprising providing a shell powder (see id. and translation at page 2, paragraphs 4-5), teaches that it is well-known in the art to have the method further comprise adding plant fiber (sawdust; see id.) in a 1:4 parts by weight of plant fiber to shell powder. See translation at page 2, paragraph 8. Masahiro teaches that the plant fiber comprises sawdust (see id., Abstract, and translation at page 2, paragraphs 4-5), rather than coffee grounds, bamboo powder, rice straw powder, or a combination thereof. It is noted that Masahiro contemplates other ratios of the litter ingredients. See translation at page 2, paragraph 8.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas to have a step of adding a plant fiber in a 1:4 parts by weight of plant fiber to shell powder, as taught by Masahiro, in order to See Masahiro translation at page 3, paragraphs 3 and 5. Although Costa-Casellas as modified by Masahiro teaches adding 17.5-22.5 parts by weight of the plant fiber, an overlapping range of the claimed 0.1-20 parts by weight, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the plant fiber to be 0.1-20 parts by weight, in order to achieve an optimum balance of price, absorbency, softness, etc. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Furthermore, although Costa-Casellas as modified by Masahiro teaches fine sawdust, i.e., wood flour, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant fiber to instead be selected from the group of coffee grounds, bamboo powder, rice straw powder, or a combination thereof, all known to be waste products useful as fillers and absorbent materials in cat litter (see, e.g., Kuras et al., U.S. Patent Application Publication No. 2012/0318205 A1, at paragraph [0090]; Anttila et al., U.S. Patent Application Publication No. 2006/0201438 A1, at paragraphs [0004] and [0012]), in order to use a readily-available material as desired. Applicant’s Specification discloses wood flour as an alternative to the recited Markush group (see previously-pending claim 6 and Spec. paragraphs [0009], [0014], and [0021], disclosing wood flour), and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
see Costa-Casellas at paragraph [0024] and Example 1), rather than exposed initially to the calcination treatment and subsequently ground.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas as modified by Masahiro to have the shell exposed initially to the calcination treatment and subsequently ground into the shell powder, for example ease of manufacturing if the shell is purchased whole or otherwise not a powder (see, e.g., Menard, FR 2518897 A1, English-language translation at page 2, paragraphs 5-6, discussing grinding shell fragments for animal litter), and to reduce the amount of lost powder during manufacturing or amount of residue requiring cleaning after manufacturing. Applicants’ Specification does not disclose any criticality of first performing the calcination treatment. See Spec. [0021] and claim 10.
Re Claim 10, Costa-Casellas as modified by Masahiro teaches that in the pretreating of the raw material, the raw material contains at least one shell initially ground into the shell powder and subsequently exposed to the calcination treatment. See Costa-Casellas at paragraph [0024] and Example 1.
Re Claim 11, Costa-Casellas teaches a method for manufacturing a reusable cat litter (functional language that Costa-Casellas is capable of; see 
Providing a shell powder (“mollusc shells”; see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33) to which a calcination treatment has been applied (see paragraphs [0021], Example 1, and Claim 33) at a temperature within a range having an upper value of 1200oC (see id., noting that the ranges taught by Costa-Casellas all have an upper value lower than 1200oC); and
Forming a mixture (see paragraph [0029] and Examples 1 and 8) consisting of 70-90 parts by weight of the shell powder (see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33) having 90% of the shell powder particles having a particle size less than 5 µm (see paragraphs [0024] and [0049]) and 10-30 parts by weight of a non-adhesive powder (alpha-sepiolite and/or aluminium silicate, both known to be non-clumping, i.e., non-adhesive; see paragraphs [0026], [0029], [0037], and Example 8); and
Granulating the mixture (see paragraphs [0029]-[0031] and Examples 1 and 8) to produce the reusable cat litter;
The shell powder thereby forming a majority of a total weight of the reusable cat litter. See Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33.
	Costa-Casellas does not expressly teach the shell power having a particle size of 5000 mesh or the step of mixing including 0.1-20 parts by weight of a plant fiber as claimed.
	As discussed above, Costa-Casellas teaches that 90% of the shell powder has a particle size less than 5 µm. See Spec. [0015], disclosing that 5000 mesh is 2.6 µm. Costa-Casellas teaches an overlapping range.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 105 USPQ 233.
Masahiro, similarly directed to a method for manufacturing a reusable cat litter (see, e.g., Abstract) comprising providing a shell powder (see id. and translation at page 2, paragraphs 4-5), teaches that it is well-known in the art to have the method further comprise forming a mixture having plant fiber (sawdust; see id.) in a 1:4 parts by weight of plant fiber with shell powder. See translation at page 2, paragraph 8. It is noted that Masahiro contemplates other ratios of the litter ingredients. See translation at page 2, paragraph 8.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas to have a step of adding a plant fiber in a 1:4 parts by weight of plant fiber to shell powder, as taught by Masahiro, in order to use an inexpensive ingredient having excellent antibacterial properties, and which may relax the pet. See Masahiro translation at page 3, paragraphs 3 and 5. Although Costa-Casellas as modified by Masahiro teaches adding 17.5-22.5 parts by weight of the plant fiber, an overlapping range of the claimed 0.1-20 parts by weight, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the plant fiber to be 0.1-20 parts by weight, in order to achieve an optimum balance of price, absorbency, softness, etc. It has been held that where the general In re Aller, 105 USPQ 233.
Furthermore, although Costa-Casellas as modified by Menard teaches woody or lignocelluose products, including fine sawdust, i.e., wood flour (see Menard translation at page 3, paragraph 1), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant fiber to instead be selected from the group consisting of coffee grounds, bamboo powder, rice straw powder, or a combination thereof, all known to be waste products useful as fillers and absorbent materials in cat litter (see, e.g., Kuras et al., U.S. Patent Application Publication No. 2012/0318205 A1, at paragraph [0090]; Anttila et al., U.S. Patent Application Publication No. 2006/0201438 A1, at paragraphs [0004] and [0012]), in order to use a readily-available material as desired. Applicant’s Specification discloses wood flour as an alternative to the recited Markush group (see previously-pending claim 6 and Spec. paragraphs [0009], [0014], and [0021], disclosing wood flour), and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 1, 2, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa-Casellas, in view of Menard, FR 2518897 A1 (English-language translation provided on PTO-892 mailed 7/14/2020).
	Re Claim 1, Costa-Casellas teaches a reusable cat litter (functional language that Costa-Casellas is capable of; see paragraphs [0001] and [0012]-[0016]), consisting of 70-90 parts by weight of a shell powder (see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33) with 90% of the shell powder particles have a size less see paragraphs [0024] and [0049]) and exposed to a calcination treatment (see paragraphs [0021] and Claims 32-33) at a temperature within a range having an upper value of 1200oC (see id., noting that the ranges taught by Costa-Casellas all have an upper value lower than 1200oC), and 10-30 parts by weight of a non-adhesive powder (alpha-sepiolite and/or aluminium silicate, both known to be non-clumping, i.e., non-adhesive; see paragraphs [0026], [0029], [0037], and Example 8) to be mixed and granulated (see paragraphs [0029]-[0031] and Example 8), wherein the shell powder thereby forms a majority of a total weight of the reusable cat litter (see Abstract, paragraphs [0018], [0026], [0029], and [0037], and claim 33).
	Although Costa-Casellas teaches that 90% of the shell powder has a particle size less than 5 µm, Costa-Casellas does not teach the shell powder having a particle size of 5000 mesh. See Spec. [0015], disclosing that 5000 mesh is 2.6 µm. Costa-Casellas teaches an overlapping range. Costa-Casellas is further silent as to the litter comprising a plant fiber.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the shell power particle size of Costa-Casellas to be 5000 mesh, in order to select an optimum surface area for absorbency and effective mixing of the powders. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Menard, similarly directed to a reusable cat litter (see, e.g., Abstract) comprising a shell powder (see id. and translation at page 2, last paragraph), teaches that it is well-see id. and page 2, paragraph 4 (beginning “20Due”)) in a 0.1-20 parts by weight of the plant fiber. See translation at Abstract and page 2, paragraph 5 (beginning “Research”). Menard teaches that the plant fiber comprises ligneous or woody products (see Abstract and translation at page 2, paragraph 5 to page 3, paragraph 2), including sawdust, but not specifically coffee grounds, bamboo powder, rice straw powder, or a combination thereof.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas to have a plant fiber in a 0.1-20 parts by weight of plant fiber, as taught by Menard, in order to reduce the density of the litter and improve its absorption capacity. See Menard translation at page 3, paragraph 3.	Furthermore, although Costa-Casellas as modified by Menard teaches woody or lignocelluose products, including fine sawdust, i.e., wood flour (see Menard translation at page 3, paragraph 1), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant fiber to instead be selected from the group of coffee grounds, bamboo powder, rice straw powder, or a combination thereof, all known to be waste products useful as fillers and absorbent materials in cat litter (see, e.g., Kuras et al., U.S. Patent Application Publication No. 2012/0318205 A1, at paragraph [0090]; Anttila et al., U.S. Patent Application Publication No. 2006/0201438 A1, at paragraphs [0004] and [0012]), in order to use a readily-available material as desired. Applicant’s Specification discloses wood flour as an alternative to the recited Markush group (see previously-pending claim 6 and Spec. paragraphs [0009], [0014], and [0021], disclosing wood flour), and a simple substitution of one 
	Re Claim 2, Costa-Casellas as modified by Menard teaches that the non-adhesive powder includes at least one powder selected from the group consisting of polymer powder, metal powder (Costa-Casellas alpha-sepiolite is a magnesium powder, and aluminium silicate is an aluminum powder; see Costa-Casellas at paragraph [0023]), and ore powder.
Re Claim 5, Costa-Casellas as modified by Menard teaches that the plant fiber has a particle size of 0.01 to 100 microns (see Menard translation at page 2, last paragraph, to page 3, paragraph 1), which overlaps the claimed 80-200 mesh. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the particle size of the plant fiber of Costa-Casellas as modified by Menard to be 80-200 mesh, in order to use a desired surface area best for mixing, porosity, and absorption. See Menard translation at page 3, paragraph 3.
	Re Claim 7, Costa-Casellas as modified by Menard teaches that the plant fiber is an agricultural waste and residue (at least sawdust is an agricultural waste and residue). See id. and Menard translation at page 2, paragraph 5.
	Re Claim 8, Costa-Casellas teaches a method for manufacturing a reusable cat litter (functional language that Costa-Casellas is capable of; see paragraphs [0001] and [0012]-[0016]), comprising:
Pretreating a raw material (“mollusc shells”) by applying a calcination treatment thereto (see paragraphs [0021], Example 1, and Claim 33) at a oC (see id., noting that the ranges taught by Costa-Casellas all have an upper value lower than 1200oC), the pretreated raw material including a shell powder (see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33); and
Mixing and granulating (see paragraphs [0029]-[0030] and Example 1, noting that a high shearing force kneader would mix and granulates the powder) 70-90 parts by weight of the shell powder (see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33) and 10-30 parts by weight of a non-adhesive powder (alpha-sepiolite, known to be non-clumping, i.e., non-adhesive; see paragraphs [0026] and [0029]), wherein 90% of the shell powder has a particle size less than 5 µm (see paragraphs [0024] and [0049]);
The shell powder thereby forming a majority of a total weight of the reusable cat litter. See Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33.
	Although Costa-Casellas teaches that 90% of the shell powder has a particle size less than 5 µm, Costa-Casellas does not teach the shell powder having a particle size of 5000 mesh. See Spec. [0015], disclosing that 5000 mesh corresponds to 2.6 µm. Costa-Casellas teaches an overlapping range. Costa-Casellas further does not teach the step of adding 0.1-20 parts by weight of a plant fiber as claimed.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the shell power particle size of Costa-Casellas to be 5000 mesh, in order to select an optimum surface area for absorbency and effective mixing of the powders. It has been held that where the general conditions In re Aller, 105 USPQ 233.
Menard, similarly directed to a method for manufacturing a reusable cat litter (see, e.g., Abstract) comprising providing a shell powder (see id. and translation at page 2, last paragraph), teaches that it is well-known in the art to further comprise adding plant fiber (ligneous/wood product; see id. and page 2, paragraph 4 (beginning “20Due”)) in a 0.1-20 parts by weight of the plant fiber. See translation at Abstract and page 2, paragraph 5 (beginning “Research”). Menard teaches that the plant fiber comprises ligneous or woody products (see Abstract and translation at page 2, paragraph 5 to page 3, paragraph 2), including sawdust, but not specifically coffee grounds, bamboo powder, rice straw powder, or a combination thereof.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas to have a step of adding 0.1-20 parts by weight of a plant fiber, as taught by Menard, in order to reduce the density of the litter and improve its absorption capacity. See Menard translation at page 3, paragraph 3. 
	Furthermore, although Costa-Casellas as modified by Menard teaches woody or lignocelluose products, including fine sawdust, i.e., wood flour (see Menard translation at page 3, paragraph 1), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant fiber to instead be selected from the group of coffee grounds, bamboo powder, rice straw powder, or a combination thereof, all known to be waste products useful as fillers and absorbent materials in cat litter (see, e.g., Kuras et al., U.S. Patent Application Publication No. 2012/0318205 A1, at paragraph [0090]; Anttila et al., U.S. Patent Application Publication No. see previously-pending claim 6 and Spec. paragraphs [0009], [0014], and [0021], disclosing wood flour), and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Re Claim 9, Costa-Casellas as modified by Menard teaches that in the pretreating of the raw material, the raw material contains at least one shell is first ground into the shell powder and then exposed to the calcination treatment (see Costa-Casellas at paragraph [0024] and Examples 1 and 8), rather than exposed initially to the calcination treatment and subsequently ground.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas as modified by Menard o to have the shell exposed initially to the calcination treatment and subsequently ground into the shell powder, for example ease of manufacturing if the shell is purchased whole or otherwise not a powder (see, e.g., Menard translation at page 2, paragraphs 5-6, discussing grinding shell fragments for animal litter), and to reduce the amount of lost powder during manufacturing or amount of residue requiring cleaning after manufacturing. Applicants’ Specification does not disclose any criticality of first performing the calcination treatment. See Spec. [0021] and claim 10.
Re Claim 10, Costa-Casellas as modified by Menard teaches that in the pretreating of the raw material, the raw material contains at least one shell initially See Costa-Casellas at paragraph [0024] and Examples 1 and 8.
Re Claim 11, Costa-Casellas teaches a method for manufacturing a reusable cat litter (functional language that Costa-Casellas is capable of; see paragraphs [0001] and [0012]-[0016]), comprising:
Providing a shell powder (“mollusc shells”; see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33) to which a calcination treatment has been applied (see paragraphs [0021], Example 1, and Claim 33) at a temperature within a range having an upper value of 1200oC (see id., noting that the ranges taught by Costa-Casellas all have an upper value lower than 1200oC); and
Forming a mixture (see paragraph [0029] and Examples 1 and 8) consisting of 70-90 parts by weight of the shell powder (see Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33) having 90% of the shell powder particles having a particle size less than 5 µm (see paragraphs [0024] and [0049]) and 10-30 parts by weight of a non-adhesive powder (alpha-sepiolite and/or aluminium silicate, both known to be non-clumping, i.e., non-adhesive; see paragraphs [0026], [0029], [0037], and Example 8); and
Granulating the mixture (see paragraphs [0029]-[0031] and Examples 1 and 8) to produce the reusable cat litter;
The shell powder thereby forming a majority of a total weight of the reusable cat litter. See Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33.

	As discussed above, Costa-Casellas teaches that 90% of the shell powder has a particle size less than 5 µm. See Spec. [0015], disclosing that 5000 mesh is 2.6 µm. Costa-Casellas teaches an overlapping range.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the shell power particle size of Costa-Casellas to be 5000 mesh, in order to select an optimum surface area for absorbency and effective mixing of the powders. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 105 USPQ 233.
Menard, similarly directed to a method for manufacturing a reusable cat litter (see, e.g., Abstract) comprising providing a shell powder (see id. and translation at page 2, last paragraph), teaches that it is well-known in the art have a step of mixing the shell powder with 0.1-20 parts by weight of a plant fiber (ligneous/wood product; see Abstract and page 2, paragraph 4 (beginning “20Due”) to page 3, paragraph 1) to form a mixture; and granulating the mixture to produce the reusable cat litter. See translation at page 3, paragraphs 1-3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Costa-Casellas to mix the 70-90 parts by weight of the shell power and 10-30 parts by weight of the non-adhesive powder with 0.1-20 parts by See Menard translation at page 3, paragraph 3.
Furthermore, although Costa-Casellas as modified by Menard teaches woody or lignocelluose products, including fine sawdust, i.e., wood flour (see Menard translation at page 3, paragraph 1), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant fiber to instead be selected from the group consisting of coffee grounds, bamboo powder, rice straw powder, or a combination thereof, all known to be waste products useful as fillers and absorbent materials in cat litter (see, e.g., Kuras et al., U.S. Patent Application Publication No. 2012/0318205 A1, at paragraph [0090]; Anttila et al., U.S. Patent Application Publication No. 2006/0201438 A1, at paragraphs [0004] and [0012]), in order to use a readily-available material as desired. Applicant’s Specification discloses wood flour as an alternative to the recited Markush group (see previously-pending claim 6 and Spec. paragraphs [0009], [0014], and [0021], disclosing wood flour), and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. The rejections of claims 1 and 11 have been modified above with respect to the teachings of Costa-Casellas, namely to include alpha-sepiolite and/or aluminium silicate as the non-adhesive power, in view of Applicant’s amendments to those claims to limit the composition of the cat litter mixture to the claimed ingredients.
Applicant argues that Costa-Casellas “fails to include a plant fiber in his composition;” “fails to teach a shell powder with particles having a size of 5000 mesh;” and “fails to provide a shell powder exposed to a calcination treatment at a temperature within a range having an upper value of 1200oC.” Rem. 7-8.
Applicant’s arguments are unpersuasive for the following reasons.
Applicant’s contention that Costa-Casellas lacks a plant fiber, ignores the combined teachings of Costa-Casellas and Masahiro or Menard, respectively, and attacks Costa-Casellas singly for allegedly failing to teach what the combinations teach. In particular, the Examiner has relied upon Masahiro or Menard to teach the claimed plant fiber.
As to the shell powder particles having a size of 5000 mesh, Applicant’s argument does not address the obviousness statement proffered by the Examiner. Notably, Applicant does not allege that an ordinarily skilled artisan at the time of Applicant’s invention would not have found it obvious to modify the particles of Costa-Casellas to be 5000 mesh.
Regarding the claimed calcination treatment temperature, Applicant’s argument is not commensurate with the scope of the claims. Namely, the claims require “a temperature within a range having an upper value of 1200oC.” Accordingly, any temperature or range, so long as it has an upper value of 1200oC, meets the limitation. As discussed above in the rejections, Costa-Casellas teaches the claimed range. See paragraph [0021], Example 1, and Claim 33.
Applicant argues that Masahiro does not teach one of the claimed plant fibers; the shell powder has a size of 100 mesh, rather than the claimed 5000 mesh; “the heating in Masahiro is up to 200oC;” and the claimed cat litter does not include okara and sawdust. Rem. 9-10.
Applicant’s arguments are unpersuasive for the following reasons.
As to Masahiro teaching sawdust rather than one of the claimed plant fibers, Applicant’s argument does not address the obviousness statement proffered by the Examiner. Notably, Applicant does not allege that an ordinarily skilled artisan at the time of Applicant’s invention would not have found it obvious to modify the sawdust of Costa-Casellas as modified by Masahiro to be coffee grounds, bamboo powder, rice straw powder, or a combination thereof.
Applicant’s contention that Masahiro teaches the shell powder having a size of 100 mesh, ignores the combined teachings of Costa-Casellas and Masahiro and attacks Masahiro singly for allegedly failing to teach what the combination teaches. In particular, the Examiner has relied upon Costa-Casellas, not Masahiro, to teach the claimed particle size.
Regarding the claimed calcination treatment temperature, Applicant’s argument is not commensurate with the scope of the claims. Namely, the claims require “a temperature within a range having an upper value of 1200oC.” Accordingly, any temperature or range, so long as it has an upper value of 1200oC, meets the limitation. As discussed above in the rejections, Costa-Casellas teaches the claimed range. See paragraph [0021], Example 1, and Claim 33.
Applicant’s argument that the claimed cat litter does not include okara and sawdust, Applicant’s argument again ignores that the claims are rejected under the combined teachings of Costa-Casellas and Masahiro. In particular, Costa-Casellas 
Applicant avers that “in Masahiro, it is okara, but not the shell powder, which constitutes a majority of the composition.” Rem. 10. “One of ordinary skill in the art, if deciding to combine Masahiro with Costa-Casellas, would add okara to a level that would dominate the mollusc shell of the Costa-Casellas mixture in the same proportions that it dominated the scallop shell powder of Masahiro. The resulting combination would not have a majority of its weight as mollusc shell.” Id. at 10-11 (emphases omitted).
Applicant’s argument ignores the combined teachings of Costa-Casellas with Masahiro. In particular, Costa-Casellas teaches that the litter includes 70-90 parts by weight of a shell powder and 10-30 parts by weight of a non-adhesive powder. See, e.g., Abstract, paragraphs [0018], [0026], [0029] and [0037], and claim 33. Masahiro is relied upon for the teaching of the litter including plant fiber in addition to the shell powder and non-adhesive powder of Costa-Casellas. Contrary to that alleged by 
Applicant argues that “there would be no reason to believe that Masahiro was not already optimized in its proportions.” Rem. 11.
Applicant’s argument ignores the express teachings of Masahiro, namely that other proportions of the litter ingredients are permissible. See translation at page 2, paragraph 8.
Applicant argues that Masahiro “teaches away from reducing the amount of okara, as it is an extremely inexpensive means of urine absorption in an invention with a stated goal of reducing the cost of animal litter.” Rem. 11 (citing Masahrio at paragraphs 3 and 17).
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Here, Masahrio expressly contemplates that other ratios or parts by weight of the various litter ingredients are permissible. See translation at page 2, paragraph 8. Masahiro thus does 
Applicant argues that Menard does not teach one of the claimed plant fibers; and “Menard provides the oven treatment at a temperature as high as 800oC.” Rem. 11-12.
Applicant’s arguments are unpersuasive for the following reasons.
As to Menard teaching sawdust rather than one of the claimed plant fibers, Applicant’s argument does not address the obviousness statement proffered by the Examiner. Notably, Applicant does not allege that an ordinarily skilled artisan at the time of Applicant’s invention would not have found it obvious to modify the sawdust of Costa-Casellas as modified by Menard to be coffee grounds, bamboo powder, rice straw powder, or a combination thereof.
Regarding the claimed calcination treatment temperature, Applicant’s argument is not commensurate with the scope of the claims. Namely, the claims require “a temperature within a range having an upper value of 1200oC.” Accordingly, any temperature or range, so long as it has an upper value of 1200oC, meets the limitation. As discussed above in the rejections, Costa-Casellas teaches the claimed range. See paragraph [0021], Example 1, and Claim 33.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642